DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments are directed towards new claim limitations which were not present in the prior Claim set upon which the prior Office Action was based.  The Office will not prospectively address arguments to Claims which were not before it.  The Claims as presently amended are addressed below. 
The amendments to the Claims have overcome the previous 112 rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8, 14, 20-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2,951,812 to Rapp, et al.
Regarding Claims 1, 7, and 24, a composition comprising calcium chloride (a deliquescent desiccant) the desiccant is listed as granular, and is therefore solid, and urea is disclosed. (Rapp, col. 1, 
Regarding Claims 2, 8, 25 the desiccant may be calcium chloride. (Id.).
Regarding Claim 5 and 14, the composition is granular. (Id. at col. 2, ln. 14).
Regarding Claims 20-23, the use of a calcium chloride/urea compound in a dehumidifying device is disclosed. (Rapp, col. 2, ln. 38-47).  The intended results of positively recited steps cannot give rise to allowable subject matter. “[A] whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).
Regarding Claim 26, the desiccant device may include a container. (Rapp, col. 2, ln.  38-40). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 10-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp as applied to claims 1 and 7 above.
Regarding Claims 3-4, 10-13, and 16, the foregoing reference teaches generally that the quantity and concentration of calcium chloride may vary within a substantial range, but does not specifically teach the ranges recited.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 .  
Claim Rejections - 35 USC § 103
Claims 6 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp as applied to claim 1 and 7 above, and further in view of https://www.ecompressedair.com/desiccant/deliquescent-tablets.aspx (last visited 11/5/2020)(available publicly at least since Feb 2, 2011, as evidenced by Internet Archive).
Regarding Claims 6 and 15, the foregoing reference does not teach a pressed tablet.  However, ECompressed Air evidences that deliquescent tablets in pressed form are known in the art and are commercially successful.  It would have been obvious to the person of ordinary skill in the art at the time of filing to place the composition into the form of a pressed tablet, as that that formulation is shown to be commercially successful.
Claims 9, 17, 19, and 26-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp as applied to claims 1 and 7 above, and further in view of U.S. Patent 5,907,908 to Cunanan and U.S. Patent 6,932,982 to McIver.
Regarding Claims 9 and 19, the foregoing references do not teach wherein carbohydrate encapsulated fragrance is made a part of the composition.  However, Cunanan teaches that deliquescent desiccant is useful in humid environments, which often present the problem of mildew and fungi growth, which are known to create foul odors. (Col. 1, ln. 9-66). Cunanan therefore describes the 
Regarding Claim 17, starch may be present from 0 to 95% wt., substantially overlapping the claimed range of 1 to 50% of the composition. (McIver, col. 41-63).
Regarding Claims 26-29, Cunanan teaches a hanging bag having at least two compartments divided into upper and lower regions, wherein the deliquescent composition is present in the upper half of the bag. (Cunanan, Fig. 2).  It would be obvious to the person of ordinary skill in the art at the time of filing to utilize the bag of Cunanan in its kit, so as to obtain the benefits of Cunanan: to obtain a non-spillable dehumidifying pouch which can be hung in a closet or storage area such that clothes or articles stored therein will not be accidentally contaminated by the dehumidifying pouch.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, Cunanan, and McIver as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2002/0014305 to Dick.
The foregoing references do not teach incorporation of clay into the composition.
However, Dick teaches a composition of deliquescent (to include calcium chloride) with the addition of clay, which is known in the art as a desiccant. (Dick, para. [0008] & [0038]).
Rapp, as both clay and deliquescent materials are known in the art for the same purpose: removal of moisture from the environment.
Double Patenting
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14, and 16-21 of copending Application No. 16/157,273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Urea is a subcombination of Claim 1 of ‘273, and so could have been claimed in present application.  Furthermore, the inclusion of a limitation of a bag in Instant Claims 26-29 do not make a contribution over the prior art, as noted above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772